Title: To George Washington from William Jackson, 6 January 1783
From: Jackson, William
To: Washington, George


                        
                            Sir,
                            War Office January 6th 1783
                        
                        I had the honor to address Your Excellency on the 28th ultimo.
                        I beg leave to inform you that the territory in dispute between Pennsylvania and Connecticut has been decreed
                            by the Judges to Pennsylvania—and the decree is placed among the records of Congress.
                        The enclosed copy of a letter from the Clothier General specifies the state of the clothing destined for the
                            Northern Army—every possible means will be taken to complete deficiencies—an Envoy will be made of the articles mentioned
                            in Mr Moylan’s letter—and I hope all the Waggons will be able to move some time this week.
                        The enclosed letter to your Excellency is transmitted at the request of the Chevr de Lambert—who wished to
                            have done himself the honor of presenting it in person—but he says circumstances render a journey to Head-Quarters
                            inconvenient to him at present. I have the honor to be, with profound respect, Your Excellency’s most obedient, humble
                            servant
                        
                            W. Jackson
                            Assistt Secy at War.
                        
                        
                            P.S. Colonel Armand’s corps were some days ago ordered to Burlington—it has since been found expedient
                                to continue them at York-Town in this State, where they will remain during the Winter—unless they are called into
                                service by Your Excellency.
                        
                        
                            W. Jackson.
                            
                        
                     Enclosure
                                                
                            
                                Sir
                                Philada 6 January 1783
                            
                            Of the Supply of Cloathing ordered to be prepared for the Northern Army we have already forwarded about
                                11,000 Shirts and 400 Overalls & we have still to send forward about 10,000 shirts 1800 pairs of Overalls
                                about 6000 pairs of Stockings and 150 Watch Coats with as many blankets as we shall be able to pick up here and at
                                Baltimore—of these I have this day purchased in this City about 350.
                            
                                John Moylan
                                Clo. Genl
                            
                        
                        
                    